Citation Nr: 0616078	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for major depressive 
disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to August 
1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  Consistent with the instruction below, VA will notify 
you of the further action that is required on your part.


FINDINGS OF FACT

1. Resolving reasonable doubt in the veteran's favor, a major 
depressive disorder is due to an inservice disease.

2. The evidence of record does not show a current diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the veteran's favor, a major 
depressive disorder was incurred during military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2. PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his major depressive disorder and 
PTSD are related to his military service.  The veteran 
requests that he be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

In deciding whether the veteran is entitled to service 
connection for either major depressive disorder or PTSD, it 
is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source. 

As to entitlement to service connection for major depressive 
disorder, a March 1999 service medical record shows 
complaints and treatment related to suicidal and homicidal 
feelings.  The April 1999 separation medical history and 
examination states that the veteran was being treated for 
depression, to include being currently medicated with 
Fluoxetine (Prozac).  Also noted was a past or current 
medical history of suicide attempts or plans as well as 
depression.  

Postservice medical records include competent medical 
evidence from October 2001 to August 2003 private treatment 
records that the veteran currently has major depressive 
disorder.  Tellingly, the earliest postservice diagnosis on 
record, for dysthymic disorder, is from an October 2001 
psychiatric discharge report after the veteran had been 
hospitalized for depression and possible thoughts of suicide.  
Other treatment records available include numerous complaints 
of suicidal feelings.  The diagnoses include a dysthymic 
disorder, recurrent and severe major depression, depressive 
disorder, and adjustment disorder with depressed mood.  See 
Hampstead Hospital, Catholic Medical Center, and The Mental 
Health Center of Greater Manchester treatment records, dated 
October 2001 to October 2003.

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows a continuity of adverse 
symptomatology since service discharge.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for major depressive disorder is granted. 

The appeal is allowed.

As to entitlement to service connection for PTSD, the record 
does not include a diagnosis of PTSD.  The record also 
includes the fact that VA attempted several times, to no 
avail, to contact him by telephone and notify him of a VA 
examination scheduled on his behalf.  

"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
Furthermore, while the VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless.  In the normal course of events, it is the 
burden of the veteran (appellant) to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Accordingly, given the 
veteran's failure to participate in the prosecution of his 
own claim by showing for a VA examination, the Board finds 
that it has no other choice but to go forward with his appeal 
based on the existing record, which record does not include a 
diagnosis of PTSD.

Thus, because none of the medical evidence of record includes 
a diagnosis of PTSD, the preponderance of the evidence is 
against entitlement to service connection for PTSD and his 
appeal must be denied.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. 
§ 3.304(f).

Of course, should the veteran secure competent evidence 
linking a current diagnosis of PTSD to service, he should 
submit that evidence to VA, and his claim would then be 
reevaluated based on a new review of the evidence then of 
record.  At this time, however, because the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the record shows that 
VA notified the veteran that establishing entitlement to 
service connection for the disabilities requires, among other 
things, competent evidence of current disabilities.  See, 
e.g., November 2003 correspondence.  The veteran had an 
opportunity to participate meaningfully in his claim prior to 
the March 2004 rating decision.  

As to entitlement to service connection for major depressive 
disorder, following the RO's receipt of this decision to 
grant service connection a rating and an effective date will 
be assigned.  Notably, however, in the absence of the RO 
first promulgating that rating, it is premature at this stage 
to decide whether or not the veteran will be prejudiced by 
that currently nonexistent rating decision.  Of course, 
following promulgation the veteran may appeal either the 
rating and/or the effective date assigned, at which time the 
validity of any VCAA notice may be further addressed.

As to entitlement to service connection for PTSD, this claim 
is denied because the veteran does not meet the statutory 
threshold for entitlement to service connection for PTSD, 
i.e., he does not present competent evidence of a current 
disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   
Therefore, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Thus, because the decision is mandated 
by the veteran's failure to meet basic prerequisites for 
service connection, the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.


ORDER

Entitlement to service connection for major depressive 
disorder is granted.

Entitlement to service connection for PTSD is denied.


REMAND

As to entitlement to nonservice connected pension, the Board 
observes that in neither the July 2004 statement of the case 
(SOC) nor the March 2005 supplemental statement of the case 
(SSOC) was the veteran ever notified of the correct law to 
adjudicate this matter, to include the minimum active-duty 
service requirements found at 38 USCA 5303A (West 2002).  
Additionally, given the above decision granting entitlement 
to service connection for major depression, and evidence 
showing signs of suicidal ideation, the question of 
entitlement to a permanent and total disability evaluation 
for pension purposes warrants redjudication.  Therefore, a 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should supply the appellant with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. The RO should inform the appellant of 
the statutory authority governing the 
adjudication of his claim for nonservice 
connected pension, to include the 
applicable law of minimum active-duty 
service requirements found at 38 U.S.C.A. 
5303A.

3. The RO should then readjudicate the 
issue on appeal, keeping in mind the 
affect the Board's grant of entitlement to 
service connection for major depressive 
disorder will have on the veteran's 
entitlement to a nonservice connected 
pension.  If any benefit sought on appeal 
is not granted the RO must issue an SSOC, 
which should address all evidence received 
in the claims file since the March 2005 
SSOC, and provide the appellant an 
opportunity to respond.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


